Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/194277 case is in response to the communications filed January 28, 2021.
Claims 1, 5 and 11 were amended January 28, 2021. 
Claims 1-17 are currently pending and considered below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a patient care plan module” and “an electronic payment interface module” in claim 1. The Examiner strongly suggests tying the various models to a computer or processor in order to avoid interpretation under 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of at least one predictive model configured to analyze clinical and social factors derived from each patient’s clinical and non-clinical data to determine a risk score associated with the particular medical condition for each of the plurality of patients, selectively extract data from each patient’s clinical and non-clinical data to generate a targeted patient data summary including data that are indicative of quality metrics associated with the at least one treatment received by each patient, and organize and format the extracted data into an enhanced care plan for each patient configured for electronic transmission and presentation and a web portal accessible by each patient to view the patient enhanced care plan and informational and educational audio/visual content selectively extracted from the database in response to each patient’s risk score and enhanced care plan. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, 
“a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers”, “a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients”, “a patient care plan module configured to” and “an electronic payment interface module configured to transmit each patient’s enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan” , a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers, a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients, at least one predictive model configured to analyze clinical and social factors derived from each patient’s clinical and non-clinical data to determine a risk score associated with the particular medical condition for each of the plurality of patients, a patient care plan module configured to selectively extract data from each patient’s clinical and non-clinical data to generate a targeted patient data summary including data that are indicative of quality metrics associated with the at least one treatment 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“an electronic payment interface module configured to transmit each patient’s enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount 
“a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers” and “a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a patient care plan module configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic 
“an electronic payment interface module configured to transmit each patient’s enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan” which corresponds to receiving or transmitting data over a network. 
 “a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers” and “a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the at least one predictive model is configured to analyze clinical and social factors derived from the patient’s clinical and non-clinical data to determine a risk score for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the at least one predictive model is configured to analyze clinical and social factors derived from a plurality of patient’s clinical and non-clinical data to determine a risk score for the progression of chronic kidney disease for each patient, and to stratify the plurality of patients according to their respective risk 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the web portal is further configured to present a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 5, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving and storing real-time patient data including clinical and non-clinical information associated with a plurality of patients from a plurality of data sources, receiving and storing additional patient data generated in response to at least one treatment for a particular medical condition received by each of the plurality of patients and provided by a plurality of outside service providers, analyzing the patient data using at least one predictive model to determine a risk score for each of the plurality of patients associated with the particular medical condition, extracting data from the patient data to generate an enhanced care plan including a targeted patient data summary, risk score, and quality metrics associated with at least one treatment received by each of the plurality of patients to a payor, receiving, at the plurality of outside service providers, a payment from the payor for the at least one treatment received by the each of the plurality of patients in response to the patient care plans. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“electronically transmitting the enhanced care plan for each of the plurality of patients to a payor” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “electronically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“electronically transmitting the enhanced care plan for each of the plurality of patients to a payor” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising and presenting the patient care plan and risk score in response to a request from a healthcare provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 7, 
Claim 7 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein providing and presenting a web portal comprises providing and presenting a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing the patient data comprises analyzing the patient data using at least one predictive model to determine a risk score for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing the patient data comprises analyzing data associated with a plurality of patients using the at least one predictive model to determine a risk score for each patient for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 10, 
Claim 10 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising evaluating, at the payor, the quality metrics and determining a payment amount for the at least one treatment received by the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a process, machine, manufacture or composition of matter.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving referrals of a plurality of patients for at least one treatment associated with a particular medical condition from a payor, receiving and storing real-time patient data associated with the plurality of patients including clinical and non-clinical information from the payor, receiving and storing additional patient data generated in response to at least one treatment for the particular medical condition received by each patient, analyzing the patient data using at least one predictive model to determine a risk score for each of the plurality of patients associated with the particular medical condition, extracting data from the patient data of each patient to electronically generate a patient care plan including a targeted patient data summary, risk score, and quality metrics associated with the at least one treatment received by the patient, receiving the patient care plan for each patient, evaluating the quality metrics of the received patient care plan for each patient and determining a payment amount for the at least one treatment received by each patient in response to the evaluation. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, 
“electronically”, electronically receiving referrals of a plurality of patients for at least one treatment associated with a particular medical condition from a payor, electronically receiving and storing real-time patient data associated with the plurality of patients including clinical and non-clinical information from the payor, electronically receiving and storing additional patient data generated in response to at least one treatment for the particular medical condition received by each patient, electronically analyzing the patient data using at least one predictive model to determine a risk score for each of the plurality of patients associated with the particular medical condition, electronically extracting data from the patient data of each patient to electronically generate a patient care plan including a targeted patient data summary, risk score, and quality metrics associated with the at least one treatment received by the patient, electronically receiving the patient care plan for each patient, electronically evaluating the quality metrics of the received patient care plan for each patient and electronically determining a payment amount for the at least one treatment received by each patient in response to the evaluation in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “electronically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising providing and presenting the patient care plan and risk score to a web browser application in response to a request from a healthcare provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising providing and presenting a web portal in response to a request by the patient to view the patient care plan and informational and educational audio/visual content selectively extracted in response to the patient’s risk score and patient care plan” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising providing and presenting a web portal comprises providing and presenting a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing the patient data comprises analyzing the patient data using the at least one predictive model to determine a risk score for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing the patient data comprises analyzing data associated with a plurality of patients using the at least one predictive model to determine a risk score for each patient for the progression of chronic kidney disease” further describes the abstract idea. This claim limitation is still directed to “Certain 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the payor receives a plurality of patient care plans associated with a plurality of patients who have received at least one treatment from the outside service provider, and further comprising the payor evaluating the quality metrics in the plurality of care plans and determining a payment amount for the at least one treatment received by the plurality of patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Amarasingham et al. (US 2015/0213225; herein referred to as Amarasingham).
As per claim 1, 
Amarasingham discloses a repository of electronic patient data including real-time clinical and non-clinical data associated with a plurality of patients, the data including data generated as a result of at least one treatment received by the plurality of patients provided by a plurality of outside service providers; (Paragraph [0029] and Figure 1 of Amarasingham. The teaching describes that the variety of data includes real-time data streams and historical or stored data from hospitals and healthcare entities, non-healthcare entities, health information exchanges, and social-to-health information 
Amarasingham further discloses a database storing informational and educational audio/visual content associated with a plurality of particular medical conditions related to the at least one treatment received by the plurality of patients; (Paragraph [0120] of Amarasingham. The teaching describes that the patient settles in comfortably in her room and she is able to view a monitor in her room that has been programmed to display more detailed information about her diagnosis and treatment plan.)
Amarasingham further discloses at least one predictive model configured to analyze clinical and social factors derived from each patient's clinical and non-clinical data to determine a risk score associated with the particular medical condition for each of the plurality of patients; (Paragraph [0128] of Amarasingham. The teaching describes that the reliable predictive model described is a very useful tool to predict patient utilization patterns based on where patients are going (i.e., emergency department, urgent care clinic, specialty clinic, etc.), the frequency of use of specific settings, and utilization of services in each setting, as well as specific patient complaints.)
Amarasingham further discloses a patient care plan module configured to selectively extract data from each patient's clinical and non-clinical data to generate a targeted patient data summary including data that are indicative of quality metrics associated with the at least one treatment received by each patient, and organize and format the extracted data into an enhanced care plan for each patient configured for electronic transmission and presentation; (Paragraph [0123] of Amarasingham. The teaching describes that through a mobile app which administers surveys, patients can take a more participatory role in the communication of their health status and preferences to the health care providers. This information can help providers develop and deploy more 
Amarasingham further discloses a web portal accessible by each patient to view the patient enhanced care plan and informational and educational audio/visual content selectively extracted from the database in response to each patient's risk score and enhanced care plan; (Paragraph [0037] of Amarasingham. The teaching describes that the data may be transmitted, presented, and displayed to the clinician/user in the form of web pages, web-based message, text files, video messages, multimedia messages, text messages, email messages, and in a variety of suitable ways and formats.) and
Amarasingham further discloses an electronic payment interface module configured to transmit each patient's enhanced care plan to a payor in exchange for payment for the at least one treatment received by each patient, the payment amount made by the payor being in response to the quality of metrics data in the patient enhanced care plan. (Paragraph [0012] of Amarasingham. The teaching describes a payment exchange based on a conventional or enhanced patient care plan. The teaching further describes that these metrics are tied to standards that currently and will continue to impact the national performance-based incentive and penalty framework designed to realign efforts and focus on quality of care. The system preferably employs a web application using the HTMLS standard that will use FHIR (Fast Healthcare Interoperability Resources) data interfaces to exchange a conventional or enhanced patient care plan that will be used as the basis for payment reimbursement for services rendered.)
As per claim 2, 
Amarasingham discloses the limitations of claim 1, 
Amarasingham further discloses wherein the at least one predictive model is configured to analyze clinical and social factors derived from the patient's clinical and non-clinical data to determine a risk score for the progression of chronic kidney disease. (Paragraph [0044] of Amarasingham. The teaching describes that within a certain time of a patient’s admission to the hospital, stored historical and real-time patient data are analyzed by the clinical predictive and monitoring system and method to confirm both the likelihood of diagnosis of a specific disease(s) and the likelihood of occurrence of subsequent adverse events related to the patient, such as congestive heart failure (readmission), taking into account the most recent adverse event as well.)
As per claim 3, 
Amarasingham discloses the limitations of claim 2, 
Amarasingham further discloses wherein the at least one predictive model is configured to analyze clinical and social factors derived from a plurality of patients' clinical and non-clinical data to determine a risk score for the progression of chronic kidney disease for each patient, and to stratify the plurality of patients according to their respective risk scores. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient’s risk of readmission for a particular condition, patient’s risk of the occurrence of one or more adverse events).)
As per claim 4, 
Amarasingham discloses the limitations of claim 2, 
Amarasingham further discloses wherein the web portal is further configured to present a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease. (Paragraph [0061] of Amarasingham. The teaching describes that other predictive models may include HIV readmission, risk for cardio-pulmonary arrest, kidney disease progression, acute coronary syndrome, pneumonia, cirrhosis, colon cancer pathway adherence and others.)
As per claim 5, 
Claim 5 has been determined by the examiner as being substantially equivalent to claim 1. As such claim 5 is rejected for the same reasons as claim 1. 
As per claim 6, 
Amarasingham discloses the limitations of claim 5, 
Amarasingham further discloses further comprising providing and presenting the patient care plan and risk score in response to a request from a healthcare provider. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient’s risk of readmission for a particular condition, patient’s risk of the occurrence of one or more adverse events).)
As per claim 7, 
Amarasingham discloses the limitations of claim 5, 
Amarasingham further discloses wherein providing and presenting a web portal comprises providing and presenting a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease. (Paragraph [0061] of Amarasingham. The teaching describes that other predictive models may include HIV readmission, risk for cardio-pulmonary arrest, kidney disease progression, acute coronary syndrome, pneumonia, cirrhosis, colon cancer pathway adherence and others.)
As per claim 8, 
Amarasingham discloses the limitations of claim 5, 
Amarasingham further discloses wherein analyzing the patient data comprises analyzing the patient data using the at least one predictive model to determine a risk score for the progression of chronic kidney disease. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient’s risk of readmission for a particular condition, patient’s risk of the occurrence of one or more adverse events).)
As per claim 9, 
Amarasingham discloses the limitations of claim 5, 
Amarasingham further discloses wherein analyzing the patient data comprises analyzing data associated with a plurality of patients using the at least one predictive model to determine a risk score for each patient for the progression of chronic kidney disease. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify 
As per claim 10, 
Amarasingham discloses the limitations of claim 5, 
Amarasingham further discloses further comprising evaluating, at the payor, the quality metrics and determining a payment amount for the at least one treatment received by the patient. (Paragraph [0012] of Amarasingham. The teaching describes that these metrics are tied to standards that currently and will continue to impact the national performance-based incentive and penalty framework designed to realign efforts and focus on quality of care.)
As per claim 11, 
Claim 11 has been determined by the examiner as being substantially equivalent to claim 1. As such claim 11 is rejected for the same reasons as claim 1.
As per claim 12, 
Amarasingham discloses the limitations of claim 11, 
Amarasingham further discloses further comprising providing and presenting the patient care plan and risk score to a web browser application in response to a request from a healthcare provider. (Paragraph [0056] and Figure 5 of Amarasingham
As per claim 13, 
Amarasingham discloses the limitations of claim 11, 
Amarasingham further discloses further comprising providing and presenting a web portal in response to a request by the patient to view the patient care plan and informational and educational audio/visual content selectively extracted in response to the patient's risk score and patient care plan. (Paragraph [0037] of Amarasingham. The teaching describes that the data may be transmitted, presented, and displayed to the clinician/user in the form of web pages, web-based message, text files, video messages, multimedia messages, text messages, email messages, and in a variety of suitable ways and formats.)
As per claim 14, 
Amarasingham discloses the limitations of claim 13, 
Amarasingham further discloses further comprising providing and presenting a web portal comprises providing and presenting a customizable patient view to provide informational and educational audio/visual content related to chronic kidney disease. (Paragraph [0061] of Amarasingham. The teaching describes that other predictive models may include HIV readmission, risk for cardio-pulmonary arrest, kidney disease progression, acute coronary syndrome, pneumonia, cirrhosis, colon cancer pathway adherence and others.)
As per claim 15, 
Amarasingham discloses the limitations of claim 11, 
Amarasingham further discloses wherein analyzing the patient data comprises analyzing the patient data using the at least one predictive model to determine a risk score for the progression of chronic kidney disease. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then 
As per claim 16, 
Amarasingham discloses the limitations of claim 11, 
Amarasingham further discloses wherein analyzing the patient data comprises analyzing data associated with a plurality of patients using the at least one predictive model to determine a risk score for each patient for the progression of chronic kidney disease. (Paragraph [0056] and Figure 5 of Amarasingham. The teaching describes that the data integration logic module 60 then passes the pre-processed data to a disease/risk logic module. The disease/risk logic module is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient’s risk of readmission for a particular condition, patient’s risk of the occurrence of one or more adverse events).)
As per claim 17, 
Amarasingham discloses the limitations of claim 11, 
Amarasingham further discloses wherein the payor receives a plurality of patient care plans associated with a plurality of patients who have received at least one treatment from the outside service provider, and further comprising the payor evaluating the quality metrics in the plurality of patient care plans and determining a payment amount for the at least one treatment received by the plurality of patients. (Paragraph [0012] of Amarasingham. The teaching describes that these metrics are tied to standards that currently and will continue to impact the national performance-based incentive and penalty framework designed to realign efforts and focus on quality of care.)

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the pending claims are not directed to a mental process. After consideration of the claim language, the examiner has concluded that the claims are still directed to an abstract idea, but rather for being directed to Certain Methods of Organizing Human Activity as is shown in the updated rejection above. 
The applicant further argues that the pending claims include additional limitations that are sufficient to provide a practical application or something significantly more. Specifically, the applicant cites that the pending claims provide a technological solution to a technological problem, the technological problem being guarding unauthorized access to protected health information accordingly to HIPAA standards that is shared between payors and outside service providers. The patient data, according to the applicant, is in such a volume that manual anonymization is not feasible or possible. The examiner respectfully disagrees. Programming a computer in such a way that its functions are in accord with HIPAA standards is not a technological problem, but a problem with rules being placed upon existing technology. There is nothing prohibiting the functions of a computer under HIPAA, but rather it regulates what a user or owner of that computer can and cannot do with that computer when it shares protected health information. Further, the pending claims have nothing to do with anonymization of data. Nowhere in the pending claim language is there an anonymization step. Accordingly, the 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 are not persuasive:
The applicant argues that Amarasingham does not teach the amended features of the pending claims. The examiner respectfully disagrees. The applicant provides no reasoning as to why Amarasingham is deficient in teaching the pending claim limitations, whereas the examiner has provided a prima facie case for rejection that is outlined above. There is no reason to conclude that Amarasingham doesn’t disclose the claimed features in light of the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626